FILED
                      UNITED STATES COURT OF APPEALS                       JUN 07 2010

                                                                       MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                     U.S . CO U RT OF AP PE A LS




 UNITED STATES OF AMERICA,                     No. 07-50024

                Plaintiff - Appellee,          D.C. No. CR-03-00084-VAP-22
                                               Central District of California,
   v.                                          Los Angeles

 ALONSO JEFFERSON, a/µ/a Puppet,
                                               ORDER
                Defendant - Appellant.



Before: SCHROEDER, PREGERSON and RAWLINSON, Circuit Judges.

        We hereby recall the mandate issued on April 4, 2010. The memorandum

disposition filed on March 31, 2010, is withdrawn, and a replacement

memorandum disposition is filed contemporaneously with this order. The mandate

shall issue forthwith.




D RS/Research
                                                                           FILED
                             NOT FOR PUBLICATION                            JUN 07 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S . CO U RT OF AP PE A LS




                              FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 07-50024

                Plaintiff - Appellee,             D.C. No. CR-03-00084-VAP

   v.
                                                  MEMORANDUM *
 ALONSO JEFFERSON, a/µ/a Puppet,

                Defendant - Appellant.



                     Appeal from the United States District Court
                         for the Central District of California
                     Virginia A. Phillips, District Judge, Presiding

                              Submitted March 16, 2010**


Before:         SCHROEDER, PREGERSON and RAWLINSON, Circuit Judges.

        Alonso Jefferson appeals from his guilty-plea conviction and 240-month

sentence for conspiracy to manufacture, to aid and abet the manufacture of, and to



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

D RS/Research
possess with intent to distribute phencyclidine, in violation of 21 U.S.C.

yy 841(a)(1), (b)(1)(A), and 846, and 18 U.S.C. y 2(a).

        Pursuant to Anders v. California, 386 U.S. 738 (1967), Jefferson's counsel

has filed a brief stating there are no grounds for relief, along with a motion to

withdraw as counsel of record. Appellant has filed a pro se supplemental brief, but

no answering brief has been filed.

        Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

        Accordingly, counsel's motion to withdraw is GRANTED, and the district

court's judgment is AFFIRMED.




D RS/Research                              2                                        07-50024